DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yusa (US20180117823A1), in view of Behrens (US5089193A).
With respect to claim 1, the prior art of Yusa teaches a method for producing a foam-molded product by using a producing apparatus including a plasticizing cylinder provided with a plasticizing screw which is rotatable inside the plasticizing cylinder, the plasticizing cylinder having: a plasticization zone in which a thermoplastic resin is plasticized and melt into a molten resin, a starvation zone in which the molten resin is allowed to be in a starved state, and an introducing port which is formed in the plasticizing cylinder and via which a physical foaming agent is introduced into the starvation zone, the method comprising: plasticizing and melting the thermoplastic resin into the molten resin in the plasticization zone; introducing a pressurized fluid containing the physical foaming agent having a fixed pressure into the starvation zone; allowing the molten resin to be in the starved state in the starvation 
Yusa is silent on at least one pressure boosting part provided in the starvation zone of the plasticizing cylinder.  
However, the prior art of Behrens teaches a screw within a cylinder for making foam-molded products, wherein the screw has a pressure-augmenting blister (Fig. 1, item 9) providing a narrow clearance around it, where material pressure builds as it approaches the pressure-augmenting zone (Fig. 1, item 1a; [Col. 4, lines 18-22]), and where material enters a pressure-reduced injection zone after passing around the blister (Fig. 1, item 2; [Col. 4, lines 28-31]).  Behrens teaches the blister promotes permeation of steam and a propellant, nitrogen, to form the foam product [Col. 4, lines 42-44, 55-61].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of adding a pressure boosting screw blister, taught by Behrens, to improve the similar molding machine screw in the method taught by Yusa in the same way, where adding the pressure-boosting blister at the beginning of the starvation area in the method taught by Yusa would have the comparable result to the pressure booster of the instant case: improved propellant permeation into the molding material in the reduced-pressure starvation area.

With respect to claim 2, Behrens teaches the pressure boosting part is formed of a part of the plasticizing screw (Fig. 1, item 9); and the diameter of a shaft of the plasticizing screw is greater in the pressure boosting part than in a different part from the pressure boosting part (Fig. 1).  Comparable to Behrens zone 2 (Fig. 1, item 2), the section downstream of the pressure boosting part in the method of Yusa, in view of Behrens, the starvation zone, would have a smaller diameter than the pressure boosting part.
With respect to claim 3, Yusa teaches in the starvation zone, the diameter of the shaft of the plasticizing screw in the different part from the pressure boosting part is constant (Fig. 2, item 23; [0025]).  
With respect to claim 7, Yusa teaches the producing apparatus further includes an introducing speed adjusting container (Fig. 2, item 300) connected to the introducing port (Fig. 2, item 202) of the plasticizing cylinder [0025]; the method further comprises supplying the pressurized fluid, controlled at a fixed pressure by a pressure reducing valve (Fig. 2, item 151; [0079]), into the introducing speed adjusting container; and the pressurized fluid having the fixed pressure is introduced from the introducing speed adjusting container into the starvation zone [0012].  
Yusa is silent on the maximum value of inner diameter of the introducing speed adjusting container is greater than inner diameter of the introducing port.  Yusa describes the speed adjusting container only in terms of volume.  Yusa teaches sizes of the container and the introducing port can be varied to improve system performance [0035].  The one detailed container illustration from Yusa (Fig. 4) shows the inner diameter of the introducing speed adjusting container nearly matches the inner diameter of the introducing port.  However, Yusa teaches the container has a minimum volume limit [0035], but is silent on a maximum allowable size.  The only disadvantage taught for increasing the speed adjusting container size is added cost [0034].  Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the container, and proportionally its inner diameter, could be increased from their sizes in Figure 4 to further ensure a stable flow supply, resulting in the maximum value of inner diameter of the introducing speed adjusting container is greater than inner diameter of the introducing port.  
With respect to claim 8, Yusa teaches the fixed pressure can be set to 8 MPa [0079], which is in a range of 1 MPa to 20 MPa.  
With respect to claim 9, Yusa teaches the molten resin in the starved state is in contact with the pressurized fluid having the fixed pressure in the starvation zone [Abstract].  Behrens teaches the pressure of the molten resin in the pressure boosting part is higher than the fixed pressure, explaining the pressure of the mixture upstream of the obstruction is higher than the vapor pressure of the steam downstream of the obstruction [Abstract; Col. 4, lines 21-22, 42-46].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that these teachings would apply to the combined apparatus of Yusa, in view of Behrens, since the pressurized fluid fixed pressure is taught by Yusa, and the Behrens contribution of the pressure boosting part would again be set with the resin pressure in the boosting part higher than the fixed pressure of the fluid to prevent fluid flow upstream past the pressure boosting part.
With respect to claim 10, Yusa, in view of Behrens, prima facie obviously teaches an absolute value of difference between the pressure of the molten resin in the pressure boosting part and the fixed pressure is not more than 4 MPa.  First, Behrens teaches a pressure drop for across the pressure-augmenting blister to the pressure-reduced injection zone from 400bar to 280 bar, or 40MPa to 28MPa [Col. 4, lines 21-22, 44-46].  This a pressure drop of 30% across the pressure boosting part.  Yusa teaches lower operating pressures, providing examples with starvation zone reduced fixed pressures between 4MPa [0071] and 8MPa [0081].  Yusa is silent on pressure boosting zone pressure values. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the combined apparatus of Yusa, in view of Behrens, could be controlled with a fixed starvation zone pressure of 4MPa, with the blister taught by Behrens expected to provide a 30% pressure drop into the starvation zone.  The projected pressure boosting zone area pressure at the blister would be approximately 5.2MPa.  Therefore, this expected 1.2MPa differential pressure for the process of Yusa, in view of Behrens, would not be more the claim 10 limit of 4 MPa.  
With respect to claim 11, Yusa teaches the fixed pressure can be set to 4 MPa [0067], which is less than 6 MPa.  
With respect to claim 12, Yusa teaches in a case of bringing the molten resin in the starved state into contact with the pressurized fluid having the fixed pressure in the starvation zone, the starvation zone is maintained at the fixed pressure.  It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that having a pressure boosting part would allow the starvation zone pressure to remain constant in the method of Yusa, in view of Behrens, as Yusa teaches the fixed fluid pressure is the same as the starvation zone constant pressure [0032], aided by the constant diameter of the screw in the zone [0040].
With respect to claim 13, Yusa teaches the fixed pressure can be set to 8 MPa [0079], which is not less than 6 MPa.

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claims 4 and 5, Behrens teaches a narrow annular clearance (Fig. 1, item 10; [Col. 4, lines 24-26]) around the pressure-boosting blister, so comparing the clearance to the compression zones in the drawings of Behrens or Yusa, it cannot be determined if a maximum value of the diameter of the shaft of the plasticizing screw in the pressure boosting part is smaller than that of the plasticizing screw in the compression zone, or that their ratio is between 0.5 - 0.95.  Behrens is silent on a comparison of the shaft zone diameters, or their values.
For claim 6, the barrel inner diameter was measured to be roughly 2.5 times the axial length of the pressure-boosting blister (Fig. 1, item 9) so, therefore, does not teach that L is within the range of 
No other prior arts were discovered for the rejection of these claim elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742